Citation Nr: 0409898	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-19 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of leiomyosarcoma of the left trapezius 
with degenerative changes in the left acromioclavicular (AC) 
joint.

2.  Entitlement to an initial rating in excess of 10 percent for 
denervation of the left upper trapezius muscle.

3.  Entitlement to an initial rating in excess of 10 percent for 
degenerative changes in the cervical spine at C5-C6.

4.  Entitlement to an initial rating in excess of 10 percent for 
painful scar of the left trapezius muscle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, denying entitlement to a rating in excess of 10 percent 
for postoperative residuals of leiomyosarcoma of the left 
trapezius. 

During the pendency of the appeal, in a September 2003 rating 
decision, the RO recharacterized the postoperative residuals of 
leiomyosarcoma of the veteran's left trapezius, assigned a 30 
percent rating for postoperative residuals of leiomyosarcoma of 
the left trapezius with degenerative changes in the left AC joint 
and granted service connection for painful scar of the left 
trapezius muscle, degenerative changes in the cervical spine at 
C5-C6, and denervation of the left upper trapezius muscle, 
assigning separate 10 percent ratings, effective from November 7, 
2000.

Initially, the veteran requested both hearings on appeal before a 
hearing officer at the RO and a Veterans Law Judge at the RO.  
But, in March 2003, when the veteran arrived for his RO hearing, 
he opted for a Decision Review Officer (DRO) conference and it was 
agreed that a VA examination would be ordered.  Later, in a VA 
Form 21-4138 dated November 19, 2003, the veteran cancelled his 
Travel Board hearing.  In light of the above, the veteran's 
requests for personal hearings are deemed withdrawn.  See 38 
C.F.R. §§ 20. 700, 20.704 (2003).

This appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

After receipt of the veteran's claim, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), was enacted and became effective.  The 
VCAA essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist the 
claimant in obtaining evidence necessary to substantiate a claim.  
VA has also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  

In the present case, the Board finds that VA's redefined duties to 
notify and assist a claimant, as set forth in the VCAA, have not 
been fulfilled regarding the issues on appeal.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In particular, the RO has not notified the 
veteran of what evidence he needs to establish increased ratings 
for his disabilities nor indicated what evidence VA has obtained 
and/or plans to obtain, and that the veteran should provide any 
evidence in his possession.  Moreover, the RO has not provided the 
veteran with the revised scar and spine regulations.  
Consequently, a remand is required to comply with the notice 
provisions contained in the VCAA.  

The Board notes that the duty to assist includes obtaining 
additional non-VA and VA treatment records and a medical opinion 
or examination, when needed for a determination.  On a December 
2002 VA Form 21-4142 (JF), the veteran indicated that he had 
received treatment at the Methodist Hospital in Memphis, Tennessee 
in addition to VA treatment.  The March 2003 VA examination report 
indicates that photographs were taken but none were associated 
with the claims file.  On remand, the Board feels that the RO 
again should ask the veteran to identify and sign releases for 
health care providers that have treated him for his left shoulder 
and cervical spine disabilities since November 7, 1999 to the 
present and should obtain any non-VA and VA treatment records, 
particularly those from the Methodist Hospital and copies of 
photographs taken at the March 2003 VA examination.

The VA examiners did provide range of motion in degrees for the 
veteran's service-connected left shoulder and cervical spine 
disabilities, but they did not discuss the findings required by 
DeLuca v. Brown, 8 Vet. App. 202, 205-08 (1995), and 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2003).  For example, the examiners did not 
specify whether there was any anatomical damage, or describe any 
functional loss, including the inability to perform normal working 
movements with normal excursion, strength, speed, coordination, 
and endurance.  The examiners did not specify whether there was 
any functional loss due to pain or weakness, if possible measured 
in degrees of limitation of motion, nor document all objective 
evidence of those symptoms.  In addition, the examiners did not 
provide an opinion as to the degree of any functional loss likely 
to result from a flare-up of symptoms or on extended use.  On re-
examination, the examiner(s) should document, to the extent 
possible, the frequency and duration of exacerbations of symptoms 
and also determine whether the veteran's left shoulder and 
cervical spine disabilities exhibit weakened movement, excess 
fatigability, or incoordination; and, if feasible, these 
determinations should be expressed in terms of the degree of 
additional range of motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, excess fatigability, or 
incoordination.  See DeLuca, 8 Vet. App. at 205-08; 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The examiner(s) should also express an opinion 
on whether pain could significantly limit functional ability 
during flare-ups.  Moreover, the veteran should be afforded a VA 
orthopedic/neurologic examination for his cervical spine 
disability to consider the September 2003 spinal disorders rating 
criteria.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. §4.71a, Diagnostic Code 5242).  Under the 
revised criteria for rating spine disabilities, the examiner(s) 
should indicate whether there is unfavorable or favorable 
ankylosis of the cervical spine, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal spinal contour.  
Although the March 2003 VA examiner discussed some of the new skin 
rating criteria, the RO did not consider all appropriate 
diagnostic codes under the revised skin criteria when adjudicating 
the veteran's claim and the examiner failed to address the extent, 
depth, and characteristics of the scarring for proper evaluation.  
See 68 Fed. Reg. 49,590-99 (July 31, 2002) (as amended by 67 Fed. 
Reg. 58,448-49 (Sept. 16, 2002) (codified at 38 C.F.R. §4.118 
(2003)).  On remand, the veteran should also be afforded a skin 
examination and the RO should consider all likely diagnostic codes 
for the veteran's left shoulder and cervical spine disabilities, 
to include both the old (pre-September 2003) and new (September 
2003) spine rating criteria and old (pre-August 2002) and new 
(August 2002) skin rating criteria.  

The RO also failed to indicate whether "staged" ratings would be 
warranted for the veteran's painful scar of the left trapezius 
muscle, degenerative changes in the cervical spine at C5-C6, and 
denervation of the left upper trapezius muscle disabilities under 
Fenderson v. West, 12 Vet. App. 119 (1999).  Since the present 
appeal also arises from a rating decision, which established 
service connection and assigned the initial disability ratings for 
painful scar of the left trapezius muscle, denervation of the left 
upper trapezius muscle, and denervation of the left upper 
trapezius muscle, it is not the present level of disability which 
is of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings for these disabilities; that is, 
separate ratings for separate periods of time based on the facts 
found.  

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  Ask the veteran to identify all VA and non-VA health care 
providers that have treated him for his service-connected left 
shoulder and cervical spine disabilities from November 7, 1999 to 
the present, and to furnish signed authorizations for release to 
the VA of private medical records in connection with each non-VA 
source he identifies.  The RO should attempt to obtain records 
from each health care provider he identifies and indicates may 
still have records available, in particular those from the 
Methodist Hospital and missing VA records, including copies of 
photographs taken at the March 2003 VA examination.  If records 
are unavailable, please have the provider so indicate.

2.  After completion of 1 above, the RO should make arrangements 
with the appropriate VA medical facility for the veteran to be 
afforded orthopedic/neurologic and skin examinations to determine 
the nature and extent of the veteran's service-connected left 
shoulder and cervical spine disabilities, to include surgical 
scarring and muscle damage.  All indicated tests or studies deemed 
necessary should be done.  The claims file and treatment records 
must be made available to, and be reviewed by, the examiner(s) in 
connection with the examinations, and the report(s) should so 
indicate.  The examiner(s) should perform any tests or studies 
deemed necessary for an accurate assessment, including X-ray 
examination and range of motion studies expressed in degrees.

First, the orthopedic/neurologic examiner(s) should examine the 
veteran to determine the nature and extent of the veteran's left 
shoulder and cervical spine disorders.  If range of motion studies 
demonstrate any limitation of motion, the examiner(s) should 
discuss whether the limitation may be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  The examiner(s) should specify any anatomical 
damage, and describe any functional loss, including the inability 
to perform normal working movements with normal excursion, 
strength, speed, coordination, and endurance.  The examiner(s) 
should specify any functional loss due to pain or weakness, if 
possible measured in degrees of limitation of motion, and document 
all objective evidence of those symptoms.  In addition, the 
examiner(s) should provide an opinion as to the degree of any 
functional loss likely to result from a flare-up of symptoms or on 
extended use.  The examiner should document, to the extent 
possible, the frequency and duration of exacerbations of symptoms.  
With regard to degenerative disease of the cervical spine, the 
examiner(s) also should indicate whether there is unfavorable 
ankylosis; favorable ankylosis; stiffness, pain (whether or not it 
radiates), or aching in the area of the spine affected by 
residuals of injury or disease; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reverse lordosis, or abnormal kyphosis; 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour.  The examiner(s) should indicate whether there is 
paralysis or nerve damage to the cervical spine and identify the 
underlying pathologic process causing any pain of the cervical 
spine.  Unfavorable ankylosis is a condition in which the entire 
cervical spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) represents favorable 
ankylosis.  With regard to muscle damage to the left shoulder, the 
examiner(s) should note whether there is paralysis or nerve 
damage, loss of power, loss of deep fascia or muscle substance or 
impairment of muscle tonus, weakness, lowered threshold of fatigue 
when compared to the sound side, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

Second, the skin examiner should expressly give the extent of the 
scarring in square inches or square centimeters (for example, 
greater than 39, 77, or 465 square centimeters), should indicate 
whether the veteran's surgical scar is unstable (i.e., frequent 
loss of covering of skin over the scar), deep, superficial (i.e., 
not associated with underlying tissue damage), poorly nourished 
with repeated ulceration, or tender and/or painful on objective 
demonstration, and whether the scar limits the function of, or 
causes limited motion of, the affected part.  

The examiner(s) should clearly outline the rationale for any 
opinion expressed and all clinical findings should be reported in 
detail.

3.  The RO must review the claims file and ensure that all 
notification and development necessary to comply with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any other applicable 
legal precedent (including all provisions under 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002)), and the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with and satisfied.  The claims 
file must include documentation that there has been compliance 
with the VA's redefined duties to notify and assist a claimant as 
set forth in the VCAA and as specifically affecting the issues on 
appeal.   

4.  After completion of the above, the RO should readjudicate the 
appellant's claims.  In particular, the RO's review should include 
consideration of all appropriate diagnostic codes under 38 C.F.R. 
§§ 4.71a, 4.73, 4.118, and 4.124a, staged ratings for the 
veteran's painful scar of the left trapezius muscle, degenerative 
changes in the cervical spine at C5-C6, and denervation of the 
left upper trapezius muscle disabilities under Fenderson v. West, 
12 Vet. App. 119 (1999), the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2002), and both the former and current spine and skin rating 
criteria.  If any determination remains adverse, the veteran and 
his representative should be furnished a supplemental statement of 
the case, which discusses and fully sets forth the controlling law 
and regulations pertinent to the appeal.  The requisite period of 
time for a response should be afforded.  

The purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by the 
veteran is required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claims.  38 C.F.R. § 
3.655 (2003).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this case, 
pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





